DETAILED ACTION

Claims 1-15, 17-20 are allowed over the prior art of the record.

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of a force sensor that detects at least one of a force in each axial direction and a moment around each axis in an XYZ three-dimensional coordinate system as presented in the independent claims 1, 17 and 18.  Major emphasis is being placed upon the provision of an annular deformable body arranged so as to surround an origin O when viewed in a Z-axis direction with various portions including curved portions that protrude in the Z-axis direction, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest art is Nishioki et al., U.S. Publication No. 2013/0167661, that discloses a torque sensor. It shows an annual and uniform deformable body (see, for example, figure 1), but it fails to teach that the body has portions and specifically has protruding portions, as require by all independent claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and 

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, March 25, 2021